Name: Council Regulation (EEC) No 1112/84 of 18 April 1984 amending Regulation (EEC) No 1508/76 on imports of olive oil originating in Tunisia (1983/84)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 108/4 Official Journal of the European Communities 25. 4. 84 COUNCIL REGULATION (EEC) No 1112/84 of 18 April 1984 amending Regulation (EEC) No 1508/76 on imports of olive oil originating in Tunisia (1983/84) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 1 1 3 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Article 1 of Regulation (EEC) No 1508/76 (3), as last amended by Regulation (EEC) No 1040/84 (4), lays down the terms under which olive oil other than that which has undergone refining, falling within subheading 15.07 A II of the Common Customs Tariff and originating in Tunisia, is to benefit from the advantages provided for in the Cooperation Agreement between the European Economic Community and the Republic of Tunisia (s) as well as the level of the concession in the period 1 November 1983 to 31 October 1984 ; Whereas the European Economic Community and Tunisia have agreed, by an exchange of letters, to increase, as an exceptional measure, from 16 December 1983 to 31 October 1984 the said level by 10 ECU per 100 kilograms of olive oil other than that which has undergone refining on import into the Community on the terms agreed ; Whereas therefore Regulation (EEC) No 1508/76 should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) (b) of Regulation (EEC) No 1508/76 is hereby replaced by the following : '(b) an amount equal to the special charge levied by Tunisia on exports of the said oil but not exceeding 12,09 ECU per 100 kilograms, this amount being increased :  from 1 November 1983 to 31 October 1984, by 12,09 ECU per 100 kilograms,  from 16 December 1983 to 31 October 1984, by a further 10 ECU per 100 kilo ­ grams.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1984. For the Council The President M. ROCARD (') OJ No C 65, 6 . 3 . 1984, p. 7. (J) Opinion delivered on 30 March 1984 (not yet published in the Official Journal). (3) OJ No L 169, 28 . 6 . 1976, p. 9 . (4) OJ No L 102, 14. 4. 1984, p. 7 .V) OJ No L 265, 27 . 9 . 1978 , p. 1 .